Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments

This office action is in response to the reply filed on 11/10/22.  In the reply, the applicant elected, without traverse, Group I, Claims 1-8 and 29-34.  Claims 1-40 are pending with claims 9-28, 35-40 being withdrawn.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/26/21 is in compliance with the provisions of 37 CFR 1.97(b).  Accordingly, the IDS is being considered by the Examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 29-33 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Matlock et al. (US 11,376,401) (“Matlock”).
(claims 1-3, 29-31) Matlock discloses: A sinuplasty tool, comprising: a handle 200; a rigid tube 114,150, containing a rigid tube lumen, having a rigid tube distal end and a rigid tube proximal end connected to the handle (Fig. 12); a resilient tube 130, containing a resilient tube lumen, having a resilient tube distal end and a resilient tube proximal end fixedly attached to the rigid tube distal end so that the resilient tube lumen and the rigid tube lumen align (Fig. 8), the resilient tube having a multiplicity of separated openings (apertures) 140 partially encircling the resilient tube so as to form ribs in the resilient tube and permitting the resilient tube to bend, the resilient tube distal end 132 being configured to be inserted into a sinus of a body of a living subject; and a wire 120, traversing the aligned lumens, connected to a region 168 in proximity to the resilient tube distal end and coupled to the handle, so that applying tension to the wire causes the resilient tube to bend (Fig. 20B) C9L26-C11L41.
locking elements (spring retaining clips), formed on the ribs 140, configured to interlock the ribs when the resilient tube is fully bent. C10L45-C11L16
a resilient strip 170 (C10L5-14), fixed to the resilient tube distal end and traversing the aligned lumens (C9L66-C10L4).
Apertures and spring retaining clips mate 145,144
(claims 4, 32) the wire is looped at, and connected to, a distal end 160 of the resilient strip, the wire having ends connected to a control in the handle. C10L27-30
(claims 5, 33) the control 220 (in handle) is configured to apply the tension to the wire so as bend the tube, and to release the tension so that the tube returns to an unbent shape. C12L19-30
(claim 6) a recess 132 formed in the resilient tube distal end, the recess being formed to facilitate return of a sinuplasty balloon 20 to the tube. C9L66-C10L4 (e.g., Fig. 7D), Fig. 13, 208
(claim 7) a size of the recess is capable of being set in response to a size of the balloon. (no positively recited structure here)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8, 34 are rejected under 35 U.S.C. 103 as being unpatentable over Matlock in view of Kirma et al. (US 10,203,493) (“Kirma”).
Matlock discloses the invention as substantially claimed (see above).  However, Matlock does not directly show the camera or fiber optic located in proximity to the resilient tube distal end 132.  Kirma, in the analogous art, teaches this feature of a camera 116 at the distal end, Fig. 2A.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the distal end of Matlock with the distal end and camera as taught by Kirma for increased visualization and thus safety of the procedure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEANNA K HALL whose telephone number is (571)272-2819. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEANNA K HALL/Primary Examiner, Art Unit 3783